Citation Nr: 1404529	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-50 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including for residuals of pneumonia, bronchitis and/or asthma.

2.  Entitlement to service connection for testicular cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) from January 1968 to December 1969.  He also reportedly had subsequent service in the Army National Guard from 1976 to 2000, which presumably included periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board subsequently remanded these claims to the RO, via the Appeals Management Center (AMC), in May 2012 for further development that included verifying when the Veteran was on ACDUTRA and INACDUTRA, also, with his authorization, obtaining and associating with the claims file for consideration copies of all clinical records that had not been previously submitted or otherwise obtained, including, but not limited to, records of his treatment from Drs. J, B, and F, and obtaining medical nexus opinions concerning the likelihood these claimed disorders are related or attributable to his military service or date back to specific events during his service he alleges are the source or cause of them.

But because of the complex medical issues in this case, even after receiving the file back from the AMC, in August 2013 the Board requested an advisory medical nexus opinion from the Veterans Health Administration (VHA).  The Board received the opinion in October 2013 and in November 2013 sent him a letter, along with a copy of the opinion, giving him 60 days to submit additional evidence and/or argument in response to it.  See 38 C.F.R. § 20.903 (2013).  He responded in December 2013 that he had no further argument or evidence to submit, therefore wanting the Board to immediately proceed with the adjudication of his appeal.


FINDINGS OF FACT

1.  According to the most probative (meaning competent and credible) medical and other evidence, the Veteran does not have a respiratory disorder, including residuals of pneumonia, bronchitis and/or asthma, because of his military service, including any period of ACDUTRA or INACDUTRA.

2.  He also has not established his testicular cancer is a result of his military service.


CONCLUSIONS OF LAW

1.  A respiratory disorder, including residuals of pneumonia, bronchitis and/or asthma, was not incurred in or aggravated by his military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  His testicular cancer also was not incurred in or aggravated by his military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009); however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.


Here, prior to initially deciding these claims in May 2009, a September 2007 letter informed the Veteran of all five elements of his claims, gave examples of the types of evidence he could submit in support of his claims, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would support his claims.  He therefore received all required notice.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran's STRs, service personnel records (SPRs), and VA medical records are on file.  The private medical records he identified as also potentially pertinent also have been obtained, as well, to the extent possible.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are potentially relevant to his claims, so needing to be obtained.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in May 2013, following and as a result of the Board remanding these claims in May 2012, the Veteran was provided VA compensation examinations for medical nexus opinions regarding the etiologies of these claimed disorders, especially insofar as their alleged relationship with his military service.  But even one step further, after receiving the file back from the AMC, the Board additionally requested an advisory medical nexus opinion on this determinative issue of causation from the VHA, which, as mentioned, the Board received in October 2013.  The VA examination reports and this VHA opinion, especially when considered together, provide the information needed to make an informed decision on these claims.  It is evident from the reports that the examiners reviewed the claims file and medical history, performed personal examinations of the Veteran, except in the instance of the VHA opinion, and most importantly provided explanations for their consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  Accordingly, the Board finds that VA's duty to assist in obtaining VA examinations and opinions has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of these claims.

III. Legal Criteria

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).


Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Active military service includes any period AD or ACDUTRA during which the Veteran was disabled from disease or injury and any period of INACDUTRA during which the Veteran was disabled from injury - though not disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23) , (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Certain diseases are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).


Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So to the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his INACDUTRA.  Id.

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Reasonable doubt concerning any matters material to these determinations is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

IV. Respiratory Disorder

The Veteran contends that his respiratory disorder and residuals are the result of his service, including "walking pneumonia" that he believes to have incepted during his summer training, so during a period of ACDUTRA.

His September 1967 pre-induction examination and September 1969 separation examination and reports of medical history are unremarkable for indication of any respiratory-related conditions or complaints.  A September 1969 chest X-ray in anticipation of separation was also normal.  His STRs for his period of AD indicate treatment for a sore throat and cough in May 1969 that was diagnosed as mild pharyngitis and did not require further treatment.  In a June 1991 periodic examination from his National Guard service, he reported that he did not know whether he had ear, nose, or throat (ENT) trouble or asthma.  However, upon clinical evaluation, his mouth and throat, ears, and lungs and chests were noted as normal.  In a later April 1996 periodic examination, he reported ENT trouble; chronic or frequent colds; and asthma; however, the examiner only made a finding of nasal congestion.

During his hearing and in several written statements, the Veteran contended that he went to summer training at Fort Benning, Georgia, where he was treated for a cold, and the day after training was completed he was diagnosed with water in his lungs, or walking pneumonia, by a private doctor.  In a November 2007 statement, he reported that his summer training occurred in September 1989, and he was diagnosed with walking pneumonia in early October 1989.  In his July 2009 notice of disagreement (NOD), he stated that Dr. M.J. had diagnosed him with asthma in 1986.  During his February 2012 hearing he reported that the summer training was in 1986, so presumably a diagnosis of walking pneumonia was around that same time.  There is no medical evidence of record clarifying exactly when that diagnosis was made.


In May 2013, the Veteran was afforded a VA examination for his claimed respiratory disorder.  During the examination he reported cough and throat irritation, as well as use of two inhalers.  The examiner noted that the Veteran had two pulmonary function tests (PFTs) that were normal, and one showed an actual decrease after bronchodilator therapy, suggesting he did not have a reactive airway disease.  Upon review of the claims file and at the conclusion of the examination, the examiner opined that the Veteran's asthma was less likely than not incurred in or caused by an in-service injury, event, or illness, including his claimed walking pneumonia.  In making this determination, the examiner noted that it was unclear based on clinical examination and PFTs whether the Veteran actually had asthma.  The examiner further stated that, while walking pneumonia may be a trigger for asthma in people who have pre-existing asthma, it does not in fact cause asthma.

In October 2013, the Board additionally received an advisory medical opinion from the VHA.  A pulmonologist, so specialist in this branch of medicine at issue, reviewed the Veteran's claims file and, in providing the opinion, accepted that the Veteran had walking pneumonia in 1989, during a period of ACDUTRA, as instructed.  But ultimately, after reviewing the medical records, this pulmonologist opined that it was unlikely that any current respiratory disability was related or attributable to the Veteran's military service, including any time he served at Fort Benning, Georgia.  This commenting pulmonologist noted that, assuming the Veteran had walking pneumonia in 1989, he had fully recovered since there was no pulmonary or sinus symptomatology reported until his April 1996 periodic examination noting "nasal congestion."  After 1996, all complaints were preceded by nasal symptomatology followed by lung congestion.  He was then noted to have sinusitis with polyps.  This pulmonologist pointed out that radiographs from 2007 showed benign, non-specific findings that did not represent obstructive disease (asthma) or pulmonary disability.  He also observed that the Veteran's PFTs were normal.  This pulmonologist said the results could not be the cause of the Veteran's symptomatology, nor could they be associated with his pneumonia in 1989.  He provided the opinion that the Veteran had developed chronic sinusitis with possible polyps sometime between 1991 and 1996, and he had developed hyper reactive airway disease, where one can still have normal PFTs.

There is nothing in the record relating the Veteran's current health problems to his service, including to his National Guard service and any periods of ACDUTRA or INACDUTRA, other than his unsubstantiated lay statements.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Lay evidence, however, can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent lay evidence means evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether his present condition is of a type requiring medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).

So, recognizing this, in certain instances, lay evidence has been found competent with regards to a "simple" condition or disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F. 3d 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Conversely, laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d 1372 at 1377 n.4 (lay persons not competent to diagnose cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue requiring expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

In this particular instance at hand, because of the medical complexity involved in determining whether the Veteran's current respiratory conditions are related to any in-service respiratory problems, to include walking pneumonia, the Board remanded this claim for the medical opinions mentioned on this determinative issue, also obtained the VHA opinion.  And the opinions are ultimately unfavorable to the claim.  The opinions were provided by examiners having the competence to make this necessary medical determination.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises, so including the type of medical literature the VA examiner made reference to.  Competent medical evidence also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

This, then, is not the type of situation when the Veteran, as a layman, is capable of associating or ascribing any symptoms he has experienced during the years since his military service ended to a particular diagnosis such as walking pneumonia or asthma, even assuming for the sake of argument he has experienced continuous symptoms (i.e., continuity of symptomatology) since his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records, but also recognizing the Board has the right and responsibility to weigh the ultimate probative value of lay evidence in relation to other relevant evidence in the file).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  And even when lay evidence is determined to be competent, it also has to be credible to ultimately have probative value.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board as mentioned must determine whether the evidence comes from a "competent" source.  But, as a second step, even if the evidence is determined to be competent, the Board must then additionally determine whether the evidence also is credible, or worthy of belief, as only then does it ultimately have probative value.  Barr, 21 Vet. App. 303 (Observing that once evidence is determined to be competent, the Board must determine whether it is also credible); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (similarly distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry then requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. See Baldwin v. West, 13 Vet. App. 1, 8 (1999) (The ultimate determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence).


In this particular case at hand, there is not the required supporting medical evidence, only instead the VA compensation examiner and VHA opinions against the claim.  The Board has considered the Veteran's lay contentions that he has experienced respiratory problems since service, specifically since he had walking pneumonia.  However, the May 2013 VA examiner and, especially the pulmonologist who provided the October 2013 VHA opinion, considered these symptoms and diagnoses and steadfastly disputed this notion.  The Board accords more weight to the examiners' opinions than to the Veteran's lay statements to the contrary because the examiners are licensed medical doctors - indeed, in the case of the VHA opinion a pulmonologist - with the medical expertise needed to make the dispositive determinations.  See King v. Shinseki, 700 F.3d 1339, 1347 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 and affirming the Court's conclusion that the Board had not improperly discounted the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Layno, 6 Vet. App. 465 at 469-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory condition.  When, as here, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in his favor under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, so his claim must be denied.

V. Testicular Cancer

The Veteran contends that his testicular cancer was caused by exposure to lead from ammunition, chemicals, and radiation from M-1 tanks while in service.

His pre-induction and separation examinations, as well as his STRs, are unremarkable for any diagnosis of or treatment for testicular cancer.  His post-service treatment records confirm he was diagnosed with and treated for testicular cancer starting in May 2007.

In May 2013, he was afforded a VA examination to determine the etiology of his testicular cancer.  The examiner noted that the Veteran had seminoma of the left testes, and that he was later diagnosed and treated for unrelated prostate cancer.  Upon physical examination and review of the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's testicular cancer was incurred in or caused by an in-service injury, event, or illness.  In making that determination, the examiner observed the Veteran had separated from the National Guard in 2000, that his testicular cancer was detected in 2007, that he had no history of undescended testes, and that he had a family history of colon cancer on both sides of his family.  The examiner said that the cause of seminoma is not really known and typically occurs when an individual is 20 to 35 years old, and that the National Cancer Institute stated that risk factors include having an undescended testicle, abnormal development of the testicles, a personal history or family history of testicular cancer, and having Caucasian ancestry.  The National Cancer Institute did not include exposure to radiation or chemicals as risk factors, so not the type of military activity the Veteran is alleging was the cause or source of his testicular cancer.

The Board has reviewed the Veteran's private treatment records related to his evaluation and treatment for testicular cancer and finds no information suggesting a correlation between the cancer and his military service.  Therefore, the only source of such a potential correlation is in the statements and testimony he has provided, which is insufficient to sustain his claim because this simply is not a determination that a layman such as him is competent to make.  As previously discussed, a layperson is generally incapable of opining on matters requiring medical knowledge.  See Jandreau, 492 F.3d 1372 at 1377.  Moreover, the Board finds that there is no other evidence beyond his lay statements and testimony supporting the notion he was exposed to toxic lead, chemicals, and radiation.  And even if there was such corroborating evidence, testicular cancer is not one of the enumerated cancers subject to presumptive service connection for Veterans exposed to radiation.  38 C.F.R. §3.309(d) (2013).

Additionally, the Veteran has not claimed he developed testicular cancer in service, including during his National Guard service, and, as previously noted, his post-service medical evidence shows it was first diagnosed in 2007, so around seven years after the conclusion of his National Guard service in 2000.  Therefore, there is no indication from the record that testicular cancer was incurred in or was related to his active service, including to any period of ACDUTRA.

Accordingly, the Board finds that the preponderance of the evidence is against his claim for entitlement to service connection for testicular cancer.  When, as here, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in his favor under 38 C.F.R. § 3.102, so his claim must be denied.


ORDER

The claim of entitlement to service connection for a respiratory disorder, including for residuals of pneumonia, bronchitis and/or asthma, is denied.

The claim of entitlement to service connection for testicular cancer also is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


